 



Michael T. Cowhig





Chairman of the Board





June 28, 2011

Mark D. Ketchum



Re: Retirement from Employment



Dear Mark:



First and foremost, on behalf of the Board of Directors and all of Newell
Rubbermaid, I want to thank you for your dedicated service as our President and
Chief Executive Officer for the past five plus years. We appreciate all of the
hard work and dedication you put forward to guide us through a very challenging
period from which we have emerged stronger and better suited to compete in
today's global economy. We are extremely pleased you have agreed to remain on
our Board of Directors through no later than our 2012 Annual Shareholders
Meeting to assist in your successor's transition.



This retirement agreement will constitute the full agreement between you and
Newell Rubbermaid Inc. (the "Company") with respect to your retirement from the
Company's employment (the "Retirement Agreement").



Your employment with the Company will be considered ended effective June 30,
2011 (your "Employment Retirement Date").



Upon your retirement, you are entitled to the following items:



(a) You will receive a prorated portion of your 2011 Management Cash Bonus Plan
("MCBP") based upon the number of days you serve the Company as its President
and Chief Executive Officer during 2011on the same terms and performance levels
and at the same time as other Company employee MCBP participants.



(b) Under the terms of the grant agreement, 237,632 of the 594,080 stock options
awarded to you in 2008 (strike price $23.32) vest on your Employment Retirement
Date (the balance of these options have already vested). All of these options
may be exercised by you upon your retirement prior to the fifth anniversary of
your Employment Retirement Date at which time they shall expire if not
exercised.



(c) Under the terms of the grant agreements, the 413,000 stock options awarded
to you in 2009 (strike price $7.71), the 59,000 stock options awarded to you in
2009 (strike price $5.60), and the 306,950 stock options awarded to you in 2010
(strike price $13.64) vest on your Employment Retirement Date. These stock
options may be exercised by you upon your retirement prior to the fifth
anniversary of your Employment Retirement Date, at which time they shall expire
if not exercised.



(d) Under the terms of the grant agreements, the 10,000 stock options granted to
you in 2005 as a Director (strike price $22.38) and the 4,000 stock options
granted to you in 2005 as a Director (strike price $21.68) are fully-vested and
may be exercised by you at any time prior to the earlier of: (i) their normal
expiration; or (ii) your retirement from the Company's Board of Directors, at
which time they shall expire if not exercised.



(e) Under the terms of the grant agreement, your continued service as a Director
after your Employment Retirement Date will count toward satisfying the vesting
requirements with respect to your 2009 grants of 184,000 time-based restricted
stock units and 184,000 performance-based restricted stock units.



So long as you continue to serve the Corporation as a Director until at least
the end of February 2012 and you continue to honor the obligations set forth in
this Retirement Agreement:



the 75,000 stock options awarded to you in 2005 (strike price $22.81), the
200,000 stock options awarded to you in 2006 (strike price $23.62) and 320,000
of the 400,000 stock options awarded to you in 2007 (strike price $30.37) (all
of which are now vested) may be exercised by you at any time prior to the
earlier of: (i) their normal expiration; or (ii) the third anniversary of your
Employment Retirement Date, at which time they shall expire if not exercised;



the balance of the stock options awarded to you in 2007 (80,000) will vest on
February 6, 2012, and may be exercised by you thereafter at any time prior to
the earlier of: (i) their normal expiration; or (ii) the third anniversary of
your Employment Retirement Date, at which time they shall expire if not
exercised;

you may retain your 2010 grants of 107,500 time-based restricted stock units and
142,500 performance-based restricted stock units until they vest in February
2013.



4. Except as stated above and except for your compensation as a Director, all
other benefits, bonuses and compensation end on your Employment Retirement Date.
This Agreement does not affect any existing vested rights that you may have in
the Company's deferred compensation, pension, SERP, retirement and/or 401(k)
plans. You will receive, under separate cover, information regarding your rights
and options, if any, under said plans.



5. In consideration of the payments and benefits provided to you above, you
hereby release and forever discharge the Company, and all of its affiliates,
officers, directors, shareholders, employees, agents, and other representatives,
whether current or former (collectively "Released Parties"), from any and all
obligations, rights, claims, and damages, of any and every kind, nature and
character, known or unknown which arise from or relate to your employment with
the Company or your retirement therefrom, or any past actions or omissions of
any of the Released Parties, provided, however, that nothing herein shall
release the Company of its obligations to you under this Retirement Agreement or
any indemnification obligations to you under the Company's bylaws, certificate
of incorporation, or Delaware law. You also acknowledge that your 2008
Employment Security Agreement will be terminated as of your Employment
Retirement Date.



6. You agree that you previously entered into a Non-Solicitation Agreement with
the Company in February 2006 and that such agreement continues in full force and
effect. In addition, for a period of three years commencing on your Employment
Retirement Date, you agree that you shall not "compete" with the Company. For
purposes of this Agreement, "compete" shall mean working for yourself or as an
owner (excluding ownership of less than 3% of a public company), partner,
officer, director, employee, independent contractor or consultant on behalf of
any other entity that manufactures or markets products that compete with the
Company's products.



7. Until the Company's 2012 Annual Shareholders Meeting, you agree to advise and
assist the Company in any manner, including transitioning your responsibilities
as the Company's President and Chief Executive Officer to your successor, as the
Company may reasonably request, making yourself available to consult with key
Company supplier and customers, and otherwise cooperate with the Company and its
affiliates with any request for information.



Once again Mark, my sincerest thanks for all of the work you have done on our
behalf, and I look forward to continuing to work with you on the Company's Board
of Directors. All of us at Newell Rubbermaid hope you make the very most out of
your well-earned retirement.



Sincerely,



/s/Michael T. Cowhig

Michael T. Cowhig

Chairman of the Board of Directors



 

 

 

 

By signing this Retirement Agreement, I represent and warrant that I have not
been the victim of age or other discrimination or wrongful treatment in my
employment and the retirement thereof. I further acknowledge that the Company
advised me in writing to consult with an attorney, that I had at least
twenty-one (21) days to consider this Agreement, that I received all information
necessary to make an informed decision and I had the opportunity to request and
receive additional information, that I understand and agree to the terms of this
Agreement, that I have seven (7) days in which to revoke my acceptance of this
Agreement, and that I am signing this Agreement voluntarily with full knowledge
and understanding of its contents.



 

Dated: June 28, 2011



Signed: /s/ Mark D. Ketchum

Mark D. Ketchum

